                                                               USDC-SDNY
                                                               DOCUMENT
                                                               ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                   DOC#:
SOUTHERN DISTRICT OF NEW YORK                                  DATE FILED: ;t / ~    (ro

 UNITED STATES OF AMERICA,
                                                            No. 12-CR-934-5 (RA)
                        V.

                                                                   ORDER
 YUCHANG MIAO,

                             Defendant.


RONNIE ABRAMS, United States District Judge:

         Defendant Yuchang Miao has submitted a letter seeking early termination of his term of

supervised release. Dkt. 598. On January 10, 2020, the Court ordered the Government to respond

to Mr. Miao's request no later than January 24, 2020. The Government did not do so. No later

than February 13, 2020, the Government shall respond to Mr. Miao's request.

SO ORDERED.

Dated:     February 6, 2020
           New York, New York

                                                Ronnie A rams
                                                United States District Judge
